08/25/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0155



                             No. DA 22-0155

IN THE MATTER OF:

A.J.V.D.,

            A Youth in Need of Care.


    ORDER GRANTING MOTION FOR EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, F.V.D., is granted an extension

of time to respond to the Anders Brief and Motion to Withdraw. The

Appellant, F.V.D., shall file her response by September 23, 2022.

      No further extensions will be granted.




                                                                       Electronically signed by:
                                                       Grant of Extension of Mike
                                                                             Time McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           August
                                                                          PAGE   1 25 2022